DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8, 10-16 and 18-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Zhang et al. [U.S. PG Publication No. 2004/0090334] and Prins et al. [U.S. PG Publication No. 2021/0044779]) do not disclose, with respect to claim 1, a system which detects the activeness of a driver by using a camera mounted on a rail in order to move via a one-axis drive module which allows it to move along the rail, the camera captures photographs of the driver in order to detect the activeness of the driver by monitoring whether the driver reacts when the camera moves on the rail so as to determine whether the driver is in an overly-immersed state or in a drowsy state. Rather, although Zhang does indeed teach a movable camera in a vehicle in order to verify the activeness of a driver, Zhang’s teaching of the camera is not placed on a rail and does not move using a one-axis driving module in order to reach a new angle when photographing a driver’s eyes. Meanwhile, Prins does indeed teach using a camera on a rail, however the camera is used for a VR system and the examiner does not believe it would have been obvious to one of ordinary skill in the art for Prin’s teachings to be incorporated into Zhang so as to properly and reasonably teach the limitations as per currently claimed. The same reasoning applies to claim 11 and 18 mutatis mutandis. Accordingly, claims 1-8, 10-16 and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483